                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 6:07-CV-03089-MDH
                                                     )
STANLEY YAZZIE                                       )
                                                     )
               Defendant.                            )

                                               ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 69)

The Magistrate Judge recommends that Defendant’s pro se Motion for Bi-Annual Conditional

Release Discharge Hearing Pursuant to 18 U.S.C. § 247(h) [sic] (Doc. 68) be denied because

Defendant’s counsel did not file the motion.

       Under 18 U.S.C. § 4247(h), “counsel for the person or his legal guardian may, at any time

during such person’s commitment, file with the court that ordered the commitment a motion for a

hearing to determine whether the person should be discharged from such facility . . .” Defendant

himself is not authorized under § 4247 to file a motion for a hearing.

       After careful review, the Court concurs with the Magistrate Judge’s legal conclusion and

hereby ADOPTS his Report and Recommendation. The Court DENIES Defendant’s Motion as

unauthorized under 18 U.S.C. § 4247(h).

       IT IS SO ORDERED.

DATED: May 6, 2019

                                               /s/ Douglas Harpool
                                               DOUGLAS HARPOOL
                                               UNITED STATES DISTRICT JUDGE
